In an action to recover damages for fraud, plaintiff *727appeals from an order of the Supreme Court, Queens County, entered November 10, 1972, granting the branch óf a motion by defendants which was to dismiss the two causes pf action of the plaintiff's third amended complaint for failure to state a cause óf action, with leave to plaintiff to plead a cause óf action for breach of contract. In addition to said order we have also reviewed so much of a later order of the same court, entered January 19, 1973, as upon reargument, adhered to the original decision (see CPLR 5517, subd, [bjj. Appeal from order entered November 10, 1972, dismissed, without costs. Th^t order was superseded by the order entered January 19, 1973 upon reargumént (Alpert V. Alpert, 20 A D 2d 560). Order entered January 19, 1973 affirmed insofar as reviewed herein, without costs. No opinion. The time within which plaintiff may replead a cause of action for breach of contract, as permitted by Special Term, is extended until 20 days after entry pf the order to be made herein. Rabin, P. J., Munder, Latham, Shapiro and Gulotta, JJ., concur.